Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are pending and under consideration.
Claim Objections
3.	Claims 1-9 are objected to because of the following informalities:  
	Claims 2-4 recite “a DNA sequence” instead of “the DNA sequence”
Claims 5-9 lack an article at the beginning of each claim.  The claims should be amended to recite “a recombinant Der f2 protein” or “The recombinant Der f2 protein”. 
Claims 1 and 4 lacks an article at the beginning of “Der f2 protein”
Claims 4 and 9 lack an article at the beginning of (a) “242 bp interval” 
Claims 4 and 9 are missing the sequence identification number after ‘GCCACCATGG’
Appropriate correction is required.
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/474,217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent Application 16/474,217 are directed to the same nucleic acid sequence encoding the same Der f 2 protein produced by the same method and the same method of using the Der f 2 protein for treating dust mite allergic disease.  
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 is directed to “the use of the recombinant Der f2 protein” but should be directed to a method of using the recombinant Der f 2 protein.
8.	Claims 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the naturally occurring Der f 2 protein without significantly more. The claims recite the “recombinant” Der f2 protein allergen which is not markedly different from the Der f 2 protein in Dermatophagoides farinae mites. The claims recite no additional features of the protein other than the recitation of how the recombinant protein is made, but those limitations in the claims do not impart any structural or functional difference upon the recombinant Der f 2 protein which would distinguish the protein from its naturally occurring counterpart in nature, the Der f 2 protein within Dermatophagoides farinae mites.  The claimed recombinant Der f 2 protein’s characteristics are not markedly different from the product’s naturally occurring counterpart in its natural state.  This judicial exception is not integrated into a practical application because there are no additional elements in the claims which would integrate the judicial 
	As such, claims 5-9 are not directed to patentable subject matter.   
	Correction is required.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 2-4 and 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-4 and 7-9 recite features of the DNA sequence of claims 1 and 6, but the recitations are not features of the DNA sequence.  The claims should be amended to recite “a vector comprising the DNA sequence of claim 1 (or 6) and a host cell comprising the vector of claim 2 (or 7) wherein the host cell is a Pichia pastoris..” or the like.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 2-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 2 and 7 recite the limitation “the pA0815, pPIC9, pPIC9K, pPIC3.5, pPICZ A, B, C or pGAPZ A, B C” but there is insufficient antecedent basis for these terms in claims 1 and 6, respectively. 
Claim 3 and 8 recite the limitations “the vector is comprised in the Pichia pastoris strain SMD1168, GS115, KM71, X33 or KM71H” but there is insufficient antecedent basis for these terms in claims 2 and 7, respectively.
Claims 4 and 9 recite the limitations “the ATG of AOX1” but there is insufficient antecedent basis for this term in claims 3 and 8, respectively. 
Claim 7 recites “the DNA sequence” but there is insufficient antecedent basis for this term in claim 6.   
Correction is required. 

13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 1999/34826 (PTO-892; Reference N).
WO 1999/34826 teaches the Der f 2 sequence which is 100% identical over sequence and length to instant SEQ ID NO:3 for use in treating dust mite allergies.  (In particular, page 52, whole document). 

The reference teachings anticipate the claimed invention.  

15.	Claims 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2003/047618 (PTO-892; Reference O).
WO 2003/047618teaches the Der f 2 sequence which is 100% identical over sequence and length to instant SEQ ID NO:3 for use in treating dust mite allergies.  (In particular, page 22, whole document). 
Claims 6-9 are included in this rejection because the patentability of a product does not depend on its method of production.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.  The reference Der f 2 protein is the same protein as instant SEQ ID NO:3. 
The reference teachings anticipate the claimed invention.  
16.	No claim is allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
March 26, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644